EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

1.	Claims 1-17 are allowed.

2.	The following is an examiner’s statement of reasons for allowance: 

3.	Applicant’s remarks/amendments filed in the Pre-Appeal request on 12/15/2020, with respect to the rejection of independent claim 1 under 35 U.S.C. § 103 as being unpatentable over Popovic et al. (US 20110101975 A1) in view of Ausserlechner (US 20140210461 A1) have been fully considered and finds the claim allowable. 

Applicant argues on page 4-5 of the remarks regarding the rejection of Claim 1 under 35 U.S.C. § 103 as being unpatentable over Popovic et al. (US 20110101975 A1) in view of Ausserlechner (US 20140210461 A1), that, “The applicant asserts that, where a modification proposed by an Examiner significantly changes the principle of operation of a device disclosed in a primary reference, the proposed modification is not a “mere substitution of one element for another known in the field.” See KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 417 (2007). The Examiner’s reasoning demonstrates little more than “that each of [the elements of the claimed subject matter] was, independently, known in the prior art.” Id. at 418. This is an approach that has been rejected by the Supreme Court. See also In re Ratti, 270 F.2d 810, 813 (CCPA 1959) (“This suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principles under which the [primary reference] construction was designed to operate.” (Emphasis added)).
Here, the modification proposed by the Examiner completely upends the device disclosed by Popovic et al. and changes its basic principal of operation. As described above, the device operation is dependent upon the angular distance between two adjacent contacts (3) of the disclosed angle sensor. The modification proposed by the Examiner circumvents the advantages of the disclosed design. Accordingly, a prima facie case of obviousness is not established by the combination of cited references”.


Applicant’s argument regarding the rejection of independent claim 1 under U.S.C. § 103 as being unpatentable over Popovic et al. (US 20110101975 A1) in view of Ausserlechner (US 20140210461 A1), is persuasive because of the applicant’s argument filed in the pre-appeal request on 12/15/2020. Therefore, the rejection of claims 1-17 have been withdrawn.


Claims 1-17 are allowed in view of the applicant’s argument/remarks filed 12/15/2020. 


Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a first vertical Hall element provided in a first region of a semiconductor substrate, and including a first plurality of electrodes at predetermined intervals on a first straight line;
a second vertical Hall element in a second region of the semiconductor substrate different from the first region, and including a second plurality of electrodes equal in number to the first plurality of electrodes, the second plurality of electrodes at the predetermined intervals on a second straight line parallel to the first straight line;……..
first switches respectively connecting the first and second drive power sources to alternating ones of the first and second plurality of electrodes, and second switches respectively connecting outputs of the alternating ones of the first and second plurality of electrodes.

Popovic et al. (US 20110101975 A1) in view of Ausserlechner (US 20140210461 A1) are regarded as the closest prior art to the invention of claim 1. Popovic discloses, “A magnetic field sensor measuring a direction of a magnetic field in a plane and a current sensor having such a magnetic field sensor (Paragraph [0001] Line 1-3). FIG. 1 shows a planar sensing structure 1 consisting of a ring-shaped, electrically conductive well 2 and is embedded in a well or a substrate of a second conductivity type (Paragraph [0030] Line 1-7). FIG. 4 shows a block scheme of such an angle sensor 8 with the complete electronic circuit. The angle sensor 8 essentially comprises the first sensing structure 1A (Paragraph [0036] Line 12-14). Although the number N of the contacts 3 is very small, five contacts lying adjacent each other, i.e. a first, second, third, fourth and fifth contact, are combined to form a vertical Hall element (Paragraph [0031] Line 1). The first switching block 6A comprises a first plurality of electronic switches associated with the contacts 3 of the first sensing structure 1A and the second switching block 6B comprises a second plurality of electronic switches associated with the contacts 3 of the second sensing structure 1B. The timing circuit 7 provides a clock signal for opening and closing the switches of the switching blocks 6A and 6B according to a predetermined time scheme, so that  FIG. 6 shows an angle sensor 8 having at least one further switching block 13 located before the processing blocks 9A and 9B or two further switching blocks 13 and 14 located before and after the processing blocks 9A and 9B. The switching block(s) 13 and 14 exchange the processing blocks 9A and 9B periodically. With this example, the outputs of the processing blocks 9A and 9B are coupled indirectly--via the switching block 14--to the inputs of the exclusive OR gate 12 (Paragraph [0046] Line 12-19)”. However Popovic does not disclose that the Hall elements are in straight line and therefore does not disclose a first vertical Hall element provided in a first region of a semiconductor substrate, and including a first plurality of electrodes at predetermined intervals on a first straight line; a second vertical Hall element in a second region of the semiconductor substrate different from the first region, and including a second plurality of electrodes equal in number to the first plurality of electrodes, the second plurality of electrodes at the predetermined intervals on a second straight line parallel to the first straight line. Ausserlechner teaches, “A vertical Hall device that comprises a first Hall Effect region and a second Hall Effect region different from the first Hall Effect region. Both Hall Effect regions are in a common semiconductor body (Paragraph [0005] Line 1-4). The vertical Hall device 100 further comprises a first pair of contacts 210 in the first Hall effect region 110, or at a surface of the first Hall effect region 110. The first pair of contacts 210 comprises the contacts 211 and 212 (Paragraph [0080] Line 1-4). Contact 212 (C2) can be shifted against contact 211 (C1) in a first direction (e.g. in the x-direction as drawn in FIG. 3) (Paragraph [0093] Line 8-10). Contact 212 (C2) can be shifted against contact 211 (C1) in a first direction (e.g. in the x-direction as drawn in FIG. 3). Contact 221 (C3) can be shifted against contact 222 (C4) in the same direction (e.g., in the x-direction as drawn in FIG. 3) or in an a first vertical Hall element provided in a first region of a semiconductor substrate, and including a first plurality of electrodes at predetermined intervals on a first straight line; a second vertical Hall element in a second region of the semiconductor substrate different from the first region, and including a second plurality of electrodes equal in number to the first plurality of electrodes, the second plurality of electrodes at the predetermined intervals on a second straight line parallel to the first straight line;…….. first switches respectively connecting the first and second drive power sources to alternating ones of the first and second plurality of electrodes, and second switches respectively connecting outputs of the alternating ones of the first and second plurality of electrodes” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art reference. 


Claims 2-17 are allowed by virtue of their dependence from claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866